Name: Council Regulation (EEC) No 1985/86 of 24 June 1986 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy
 Date Published: nan

 No L 171 /4 Official Journal of the European Communities 28 . 6 . 86 COUNCIL REGULATION (EEC) No 1985/86 of 24 June 1986 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder (a) produce dried fodder of a minimum quality to be determined ; (b) satisfy the necessary conditions for entitlement to aid ; and (c) fall within at least one of the following categories :  have concluded contracts with producers of fodder for drying,  have processed their own crops or, in the case of groups, those of their own members, ' have drawn their supplies from natural or legal persons providing certain safeguards to be determined who have concluded contracts with producers of fodder for drying. This aid shall be paid by the Member State in which the dried fodder has been produced.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas experience has shown that the rules laid down on the grant of the flat-rate and additional aid provided for in Regulation (EEC) No 1117/78 (2), as last amended by Regulation (EEC) No 3768/85 (3), is not suited to the structure and resources of certain undertakings processing dried fodder which have difficulty in concluding contracts directly with numerous producers ; whereas for the sake of sound administration of the market, the undertakings should be permitted to draw their supplies from economic operators providing certain safeguards who have concluded contracts with producers of fodder for drying, HAS ADOPTED THIS REGULATION : Article 1 Article 6 ( 1 ) of Regulation (EEC) No 1117/78 is hereby replaced by the following : ' 1 . The aid provided for in Articles 3 and 5 shall be granted only to undertakings processing the products listed in Article 1 which : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1986 . For the Council The President G. BRAKS (') Opinion delivered on 13 June 1986 (not yet published in the Official Journal). (2) OJ No L 142, 30 . 5 . 1978 , p. 1 . P) OJ No L 362, 31 . 12 . 1985, p. 8 .